Exhibit 10.37 [*] indicates that a confidential portion of the text of this agreement has been omitted. EXECUTION COPY U.S. AMENDED AND RESTATED LOAN AGREEMENT Dated as of May9, 2008 between GOLDMAN SACHS SPECIALTY LENDING HOLDINGS, INC. as Lender, XOMA LTD. as Guarantor, and XOMA (US) LLC as Borrower TABLE OF CONTENTS Page ARTICLE I CERTAIN DEFINITIONS SECTION 1.01. Definitions 2 SECTION 1.02. Interpretation; Headings 11 ARTICLE II COMMITMENT; DISBURSEMENT; FEES SECTION 2.01. Commitment to Lend 11 SECTION 2.02. Notice of Borrowing 11 SECTION 2.03. Disbursement 12 SECTION 2.04. Commitment Not Revolving 12 SECTION 2.06. Upfront Underwriting Fee 12 ARTICLE III REPAYMENT SECTION 3.01. Amortization 12 SECTION 3.02. Optional Prepayment; Prepayment Premium 13 SECTION 3.03. Illegality 13 ARTICLE IV INTEREST; EXPENSES SECTION 4.01. Interest Rate 13 SECTION 4.02. Payment Account 14 SECTION 4.03. Interest Reserve Account 14 SECTION 4.04. Interest on Late Payments 14 SECTION 4.05. Initial Expenses 14 SECTION 4.06. Administration and Enforcement Expenses 14 ARTICLE V TAXES SECTION 5.01. Taxes 15 SECTION 5.02. Receipt of Payment 16 SECTION 5.03. Other Taxes 16 SECTION 5.04. Indemnification 16 ARTICLE VI PAYMENTS; COMPUTATIONS SECTION 6.01. Making of Payments 16 SECTION 6.02. Computations 16 SECTION 6.03. Setoff or Counterclaim 17 ARTICLE VII CONDITIONS PRECEDENT SECTION 7.01. Conditions Precedent to the Loan 17 ARTICLE VIII REPRESENTATIONS AND WARRANTIES SECTION 8.01. Representations and Warranties of the Borrower 19 SECTION 8.02. Survival of Representations and Warranties 24 ARTICLE IX AFFIRMATIVE COVENANTS SECTION 9.01. Maintenance of Existence 24 SECTION 9.02. Maintenance of Single Owner and Status as Disregarded Entity for Tax Purposes 24 SECTION 9.03. Treatment of U.S. Domestic Source Income 24 SECTION 9.04. Use of Proceeds 25 SECTION 9.05. Financial Statements and Information 25 SECTION 9.06. Books and Records 26 SECTION 9.07. Inspection Rights; Access 26 SECTION 9.08. Payment Account 26 SECTION 9.09. Maintenance of Insurance and Properties 26 SECTION 9.10. Governmental Authorizations 26 SECTION 9.11. Compliance with Laws and Contracts 26 SECTION 9.12. Plan Assets 27 SECTION 9.13. Notices 27 SECTION 9.14. Payment of Taxes 27 SECTION 9.15. Waiver of Stay, Extension or Usury Laws 27 SECTION 9.16. Further Assurances 27 ARTICLE X NEGATIVE COVENANTS SECTION 10.01. Activities of the Borrower 28 SECTION 10.02. Merger; Sale of Assets 28 SECTION 10.03. Liens 29 SECTION 10.04. No Subsidiaries 30 SECTION 10.05. Investment Company Act 30 SECTION 10.06. Limitation on Additional Indebtedness 30 SECTION 10.07. Limitation on Transactions with Affiliates 30 SECTION 10.08. Interest Coverage Ratio 31 SECTION 10.09. ERISA 31 ARTICLE XI EVENTS OF DEFAULT SECTION 11.01. Events of Default 31 SECTION 11.02. Default Remedies 33 SECTION 11.03. Right of Set-off 34 SECTION 11.04. Rights Not Exclusive 34 ARTICLE XII GUARANTEE SECTION 12.01. Guarantee 34 SECTION 12.02. Guarantee Absolute 34 SECTION 12.03. Waivers and Acknowledgments 35 SECTION 12.04. Subrogation 36 SECTION 12.05. Continuing Guarantee 36 SECTION 12.06. Representations and Warranties of XOMA 37 SECTION 12.07. Covenants of XOMA 37 -2- ARTICLE XIII INDEMNIFICATION SECTION 13.01. Funding Losses 38 SECTION 13.02. Increased Costs 38 SECTION 13.03. Other Losses 38 SECTION 13.04. Assumption of Defense; Settlements 39 ARTICLE XIV MISCELLANEOUS SECTION 14.01. Assignments 39 SECTION 14.02. Participations 40 SECTION 14.03. Successors and Assigns 41 SECTION 14.04. Notices 41 SECTION 14.05. Entire Agreement 42 SECTION 14.06. Modification 42 SECTION 14.07. No Delay; Waivers; etc 43 SECTION 14.08. Severability 43 SECTION 14.09. Determinations 43 SECTION 14.10. Replacement of Note 43 SECTION 14.11. Governing Law 43 SECTION 14.12. Jurisdiction 43 SECTION 14.13. Waiver of Jury Trial 44 SECTION 14.14. Waiver of Immunity 44 SECTION 14.15. Counterparts 44 SECTION 14.16. Limitation on Rights of Others 44 SECTION 14.17. No Partnership 44 SECTION 14.18. Survival 44 SECTION 14.19. Patriot Act Notification 44 Exhibit A. Form of Promissory Note Exhibit B. Form of Notice of Borrowing Exhibit C. Form of Security Agreement Amendment Exhibit D-1. Form of Certificate of the Borrower Exhibit D-2. Form of Certificate of XOMA Exhibit E. Existing Liens and Related Indebtedness Exhibit F. Revenue Milestones Exhibit G. Form of Assignment and Acceptance Exhibit H-1. [*] Exhibit H-2. [*] Exhibit I. XOMA Bermuda Representation Letter Exhibit J. XOMA BCE/HE Intellectual Property Exhibit K. Existing Collaboration or Development Agreements and Related Indebtedness -3- This AMENDED AND RESTATED LOAN AGREEMENT dated as of May9, 2008, by andbetween Goldman Sachs Specialty Lending Holdings, Inc., a Delaware corporation (the “Lender”), as Lender, XOMA (US) LLC, a Delaware limited liability company (the “Borrower”), as Borrower, and XOMA Ltd., a Bermuda company (“XOMA”), as guarantor, amends and restates in its entirety the Loan Agreement by and between the Lender, the Borrower and XOMA dated as of November9, 2006 (the “Original Loan Agreement”).This Agreement is effective and supersedes the Original Loan Agreement as of the date hereof.The Lender, the Borrower and XOMA are hereinafter referred to collectively as the “Parties” or individually as a “Party”. W I T N E S S E T H: WHEREAS, the Borrower is a Delaware limited liability company that was formed on May31, 1999 and having its principal place of business at 2910 Seventh Street, Berkeley, California 94710; WHEREAS, the Payment Rights (as defined below) were assigned to the Borrower by XOMA (Bermuda) Ltd. (“XOMA
